DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art, including relevant art by Saito et al. (20070272977) failed to disclose or fairly suggest a power semiconductor device comprising, along with other recited claim limitations, a first dose profile representing a vertically integrated net dopant concentration of the dopants of the first and second conductivity types in the first doped semiconductor region has a smaller degree of waviness along a horizontal direction than a second dose profile representing a vertically integrated dopant concentration of the dopants of the second conductivity type in the first doped semiconductor region. Claims 2-8 depend from claim 1 and hence are allowed for the same reason therein. 
Regarding Claim 9, prior art, including relevant art by Saito et al. (20070282977) failed to disclose or fairly suggest, a method of processing a power semiconductor device comprising, along with other recited claim limitations, the first mask and the second mask are arranged on the semiconductor body such that open areas of the second mask overlaying the first doped semiconductor region during the second implantation step horizontally overlap with open areas of the first mask overlaying the first doped semiconductor region during the first masked implantation, wherein the first 
Regarding Claim 21, prior art, including relevant art by Saito et al. (20070282977) failed to disclose or fairly suggest, a method of processing a power semiconductor device comprising, along with other recited claim limitations, implanting by means of the first mask, in a further implantation step, dopants into the structured screening layer and into the semiconductor body with a second implantation energy that is lower than the first implantation energy, wherein the first mask is open above the further doped semiconductor region to be formed, and wherein the first mask defines first open areas and first masked areas, wherein in a cross-section along a horizontal direction, an area ratio of the first open areas to the first masked areas above the first semiconductor region decreases in a direction pointing from an active region of the power semiconductor device to a lateral edge of the semiconductor body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        11/5/2021